Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-22, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ufford (US 2007/0050271 A1) in view of Cunningham et al. (US 8976030 B2).
As per claim 16, Ufford discloses a system comprising: an inventory item, and an inventory device, wherein the inventory device includes a weighing surface, an array of force sensing resistors (the item/inventory presence, pattern and weight-sensing surface/unit (inventory device) operates with a RFID data-acquisition tag (radio field antenna), where force sensitive resistive material sensors (array of force sensing resistors) within a surface (weighing surface) are used to determine the weight of items placed on the surface; paragraphs [0008], [0126], [0156]), wherein the array of force sensing resistors is positioned between the weighing surface and the at least one radio field antenna (212 is below load weight sensor 204 and load supporting surface 202, Fig. 2, Fig. 10); wherein the array of force sensing resistors are configured to weigh and identify the inventory item through the weighing surface (an 
Ufford lacks the reading the tagged inventory item through the scale.
Cunningham teaches a tagged inventory item (960), wherein the tagged inventory item includes a radio field tag attached to an inventory item (970); and identifying the tagged inventory item through the weighing surface (Fig. 2A).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the structure discussed in Cunningham because it supports improved levels of product checkout and electronic article surveillance while products are being purchased in POS environments (Col. 4 Lines 23-29 of Cunningham).
As per claim 18, Ufford discloses, wherein the radio field tag is a passive radio frequency identification tag, a battery assisted radio frequency identification tag, an active radio frequency identification tag, or a passive nearfield tag (a storage unit having an integrated wireless reporting system/unit is battery-powered (active), and the reporting unit is an RFID tag (active radio field antenna) that reports its ID and periodically sends an inventory load count; paragraphs [0047], [0086], [0125]); wherein the at least one radio field antenna includes an active radio field antenna or a passive radio field antenna (a reporting unit is an RFID tag (active radio field antenna) that reports its ID and periodically sends an inventory load count; paragraphs [0047], [0125]).
As per claim 19, Ufford discloses, wherein the inventory device includes a top and a bottom, wherein the top of the inventory device includes the weighing surface (in the storage unit, the presence sensors may also be mounted to the top of the surface, where weight sensors are located on the bottom of surface; paragraphs [0123], [0126]), and the array of force sensing resistors and the at least one radio field antenna are located between the top and the bottom of the inventory device (in the storage unit, 
As per claim 20, Ufford discloses, wherein the array of force sensing resistors is closer to the top of the inventory device than the at least one radio field antenna (the sensors are mounted to the top of the surface, where a reporting unit having the tag is located at the bottom surface; figure 16; paragraph [0126]), and optionally, the array of force sensing resistors is in contact with the top of the inventory device (in the storage unit, the presence/weight sensors may also be mounted to the top of the surface, and, if desired, weight sensors are located on the bottom of surface; paragraphs [0123], [0126], [0131]).
As per claim 21, Ufford discloses wherein the array of force sensing resistors and the at least one radio field antenna are configured to communicate with a system processor (the signal produced by the sensors (array of force sensing resistors) is sent via the data acquisition tag (radio field antenna) of the reporting unit (system processor) having a processor to the central controller; paragraphs [0008], [0047], [0127], [0129]), and wherein the system processor is configured to communicate with at least one of a database, a display, and a network (the signal produced by the sensors is sent by the reporting unit (system processor) to the central controller that is connected to a wide area network; paragraphs [0047], [0112], [0127]).
As per claim 22, Ufford discloses wherein the inventory item includes a vessel containing an amount of content, wherein the content includes a solid, a liquid, a slurry, a particulate, or a combination thereof (the weight of liquid in a container (vessel) is measured; paragraphs [0056], [0166], [0167]).
Regarding claim 24, Ufford and Cunningham teache the above. Ufford further teaches wherein the inventory device includes a top and a bottom, wherein the top of the inventory device includes the 
As per claim 25, Ufford discloses a method comprising: providing a system that includes; an inventory item; and an inventory device, wherein the inventory device includes a weighing surface, an array of force sensing resistors, and at least one radio field antenna (the item/inventory presence, pattern and weight-sensing surface/unit (inventory device) operates with a RFID data-acquisition tag (radio field antenna), where force sensitive resistive material sensors (array of force sensing resistors) within a surface (weighing surface) are used to determine the weight of items placed on the surface; paragraphs [0008], [0126], [0156]), wherein the array of force sensing resistors is positioned between the weighing surface and the at least one radio field antenna (212 is below load weight sensor 204 and load supporting surface 202, Fig. 2, Fig. 10); wherein the array of force sensing resistors are configured to weigh and identify the inventory item through the weighing surface (an inventory system utilizes data produced by the sensors (array of force sensing resistors) within the surface to determine item weight, and utilizes weight determinations to identify and track inventory items, where changes in weight causes the data acquisition tag (radio field antenna) to report its ID that represents an identifier associated (configured to weigh and identify) with the storage unit and the load/item (identify the tagged inventory item); paragraphs [0008], [0047], [0055], [0142], [0144]); detecting a weight change of from about 25.0 g to about 45.0 kg when the tagged inventory item is placed into contact with the weighing surface of the inventory device (the sensors determine that the weight of a single inventory item placed on the surface is more than 150 grams (weight change of from about 25.0 g to about 45.0 kg), where the single item represents the change (weight change) of load/weight on the surface, and is sufficient to activate the sensors; paragraphs [0047], [0152]-[0154]); measuring a weight of the tagged inventory item (a controller uses the presence and weight data to determine the weight of items (tagged inventory item) having tags; abstract; paragraph [0009]); and identifying the tagged inventory 
Ufford lacks the reading the tagged inventory item through the scale.
Cunningham teaches a tagged inventory item (960), wherein the tagged inventory item includes a radio field tag attached to an inventory item (970); and identifying the tagged inventory item through the weighing surface (Fig. 2A).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the structure discussed in Cunningham because it supports improved levels of product checkout and electronic article surveillance while products are being purchased in POS environments (Col. 4 Lines 23-29 of Cunningham).
As per claim 26, Ufford discloses wherein the array of force sensing resistors and the at least one radio field antenna are configured to communicate with a system processor (the signal produced by the sensors (array of force sensing resistors) is sent via the data acquisition tag (radio field antenna) of the reporting unit (system processor) having a processor to the central controller; paragraphs [0008], [0047], [0127], [0129]), wherein the system processor is configured to communicate with at least one of a database, a network, and a display (the signal produced by the sensors is sent by the reporting unit (system processor) to the central controller that is connected to a wide area network; paragraphs [0047], [0112], [0127]).
As per claim 27, Ufford discloses the method further comprising: transmitting at least one of a measurement time, a measurement date, a radio field tag code, a tagged inventory item identity, a temperature, a weight, and an inventory device code (the signal (a radio field tag code) is sent via the 
As per claim 28, Ufford discloses wherein the at least one radio field antenna is turned on in response to the array of force sensing resistors detecting the weight change of from about 25.0 g to about 45.0 kg (the sensors determine that the weight of an inventory item placed on the surface is more than 150 grams (weight change of from about 25.0 g to about 45.0 kg) and is sufficient to activate the sensors, and when both time and weight thresholds are satisfied (at least one radio field antenna is turned on), an activated sensor sends a signal to the tag (radio field antenna) to transmit the weight information to a controller; paragraphs [0101], [0125], [0132], [0152], [0154]).
As per claim 29, Ufford discloses further comprising: turning off the at least one radio field antenna after communicating a radio field tag code to a system processor (the storage unit is programmed with a series of thresholds both weight and time (turning off the at least one radio field antenna after communicating) to determine when an alert should be activated and sent via the tag, where a threshold weight is used to activate on/off sensors which allow the tag (radio field antenna) of the reporting unit (system processor) to send IU signals (radio field tag code) to provide the activated alert; paragraphs [0047], [0101], [0127], [0129]).
As per claim 30, Ufford discloses wherein the inventory item includes a vessel containing an amount content, wherein the content includes a solid, a liquid, a slurry, a particulate, or a combination thereof (the weight of liquid in a container is measured; paragraphs [0056], [0166], [0167]).




Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ufford as modified by Cunningham and further in view of Kriebel et al. (US 2011/0062236 A1).
As per claim 17, Ufford does not disclose, wherein the radio field tag includes an item adhesive layer, a concentrating layer, and an integrated circuit layer, and wherein the concentrating layer is in contact with and located between the item adhesive layer and the integrated circuit layer.
However, Kriebel discloses, wherein the radio field tag includes an item adhesive layer (89c), a concentrating layer (92, 93), and an integrated circuit layer (91), and wherein the concentrating layer is in contact with and located between the item adhesive layer and he integrated circuit layer (Fig. 11), wherein the concentrating layer includes a radio signal enhancing material [0022].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the arrangement discussed in Kriebel because it allows for a compact design that is still effectively read by tag readers.
As per claim 23, Ufford discloses wherein the inventory item includes a vessel containing an amount of content, wherein the content includes a solid, a liquid, a slurry, a particulate, or a combination thereof (the weight (amount) of liquid (content) in a container (inventory item includes a vessel) is measured; paragraphs [0056], [0166], [0167]). 
Ufford does not disclose, wherein the concentrating layer enhances an amount of radio signal from radio field tag to the at least one radio field antenna.
However, Kriebel discloses, wherein the concentrating layer enhances an amount of radio signal from radio field tag to the at least one radio field antenna (Fig. 7A, Fig. 7B).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the arrangement discussed in Kriebel because it allows for a compact design that is still effectively read by tag readers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876